DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 06/15/2022 have been entered. Claims 1-2, 5-9, 10-15, 16, 18, and 20-24 remain pending in the application.  Claim 21-24 are newly presented.
 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 101 filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant presents several arguments that the instant claims are not directed to an abstract idea and, even if they were, which the applicant contends, the invention is an improvement. 
First, the applicant argues: 
In the interest of furthering prosecution, Applicants respectfully submit that the claims are patent-eligible because they are not directed to abstract ideas, laws of nature or physical phenomena. For instance, the claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea. They require the use of a computing device, and are of a nature which could not be performed as a mental process. Unlike the claims at issue in Bilski, where the risk hedging method could be largely performed mentally by a human being, the claimed invention The [sic] claims as a whole is directed to more than just steps capable of being performed mentally.
The examiner respectfully disagrees. The examiner does not see how the claims are “physical” in nature. Indeed, at least representative claim 1 is merely drawn towards method steps; clearly, method steps are not a physical thing and thus this argument is not persuasive. Additionally, just because steps are performed on a computer does not mean the claims are not directed to an abstract idea (MPEP 2106.04(a)(2)). Moreover, this argument does not specifically challenge the rejection but rather discusses the invention in a general manner. 
Next, applicant argues:
The claimed invention requires the analysis of a corpus of literature to perform various processes on to establish a set of subjects, and a set of relationship between these subjects. A novel map is formed, and the map is manipulated to show the node types, the relationships between the nodes, the direction of the relationships, and the sentiment of the relationship. The present invention transforms a corpus of literature into a visual model that is then further manipulated as new information is provided to the corpus of literature or a node is selected.
Again, the examiner respectfully disagrees. This argument does not appear to be directed towards any of the steps that an examiner must considered under 101. Indeed, the applicant appears to arguing that “…a novel map is formed…” However, novelty or non-obviousness has no bearing on whether or not the claims are eligible under 101. Additionally, at least the above argument fails to specifically point out HOW the claim language reflects the alleged transformation. 
Even assuming that some particular transformation (MPEP 2106.05(c)) is reflected in the claim language, which the examiner contends, the examiner reminds the applicant that the claims were and are analyzed using the Alice/Mayo eligibility test as set forth by the 2019 PEG guidance. MPEP 2106.05(c) speaks directly to what the apparent argument the applicant is presenting is and recites, at least in part: 
…And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an "inventive concept.”) …
Indeed, when the examiner analyzed the claims under the Alice/Mayo test, the claims are and were found to be ineligible; and, as the MPEP section clearly states “…then the claim is ineligible even if it passes the M-or-T test…”. Thus, this argument is not persuasive. 
Applicant continues to argue: 
The components of the claims do limit the claims, as the claims are designed to work with a computer program or a computer program product that is able to create these maps and models. Thus, it is a specific piece of software or programing which is required, and the computer is the means to access this software. Thus, the computer is not used a generic computing device.
The examiner respectfully disagrees. This argument is not directed towards any specific claim limitation. Additionally, nothing in the claims reflect a step which requires “…a specific piece of software or programming” – rather, the claimed invention merely recite the use of a computer as a tool to implement an abstract idea of a mental process, as discussed in MPEP 2106.05(f). 
Applicant argues: 
The present invention provides a clear practical application of the judicial exception the purpose of the invention is derived from known issues. The world economy is an every [sic] changing by the minute web of integrated subjects and topics, that a single event can make massive shifts to these relationships. To keep track of this data at a consistent rate is near impossible by a single person or a team of people. The present invention provides a visual map of the relationships between all the identified subjects, the importance of the subjects, the sentiment of the relationships. It also allows the user to focus the map on certain topics or nodes which are selected. This is because the map as a whole is massive in size given that almost infinite relationship which can exist between subjects.
Again, the examiner disagrees. Again, the argued combination of features is not claimed. As stated above and in the rejection, the mere addition of instructions to use a computer as a tool to implement an abstract idea, e.g. a mental process, does not amount to significantly more than the judicial exception, nor does it amount to the integration of a practical application into the claimed invention. Moreover, the applicant is arguing that because of the alleged “massive” size of the map it is “near impossible by a single person or a team of people…” First, “near impossible” is NOT “impossible” and indeed, when viewed under BRI, the claims do not require or remotely suggest the alleged impossibility. Second, and again, the claims nor the specification provide for such a “massive” size. For example, the claims at best require “a subject matter node” (e.g. at least one), “…at least one relationship…” (e.g. at least one relationship). 
For at least the above reason(s), applicant’s arguments are not persuasive. 
Applicant argues: 
The claimed invention provides for an inventive concept "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Thus, we may look for claim elements that define a non-conventional arrangement, even if the individual claim elements are well-understood, routine, and conventional. Similarly, that step two may find an inventive concept in a new combination of steps "even though all the constituents of the combination were well known and in common use before the combination was made." The present invention manipulates a model using a set of construction requirements to create illustrations for the many sections of the model that provide a clear and corrected image of all the section members.
The examiner firmly disagrees. First and foremost, when allegedly arguing the claim language (see emphasized portion above), the applicant is not only not addressing the claim language but appears to be arguing a completely unrelated application (See, for example, see Application 16/822,144 remarks filed 02/24/2022 Pg. 9 and examiner’s response 03/25/2022 final action Pg.10). Even if it could be seen that this argument was directed towards the instant claim language, which the examiner contends, the examiner in the completely unrelated application fully responded to the above argument. Thus, for similar reasons as the examiner on the other application, this argument is not persuasive.  
Applicant argues: 
The present invention provides the solution to this problem and the technical solution are identified in the amended claims to improve the functioning of a computer, is beyond a mere mental process, and provides a process which is novel in light of the prior art.
The examiner firmly disagrees. This argument is not directed at any claim language. And, even it was, which the examiner contends, the applicant merely provides a conclusory statement that it “…is beyond a mere mental process…” without providing specific arguments, evidence, or analysis that shows that the claimed invention “…is beyond a mere mental process…” Additionally, much like the above argument, the examiner on the other application fully responded in a similar manner and thus, for similar reasons, this argument is not persuasive. 
Finally, applicant argues: 
If the present invention is just a mental process, the cited prior art is "more" or narrower than the mental process since the cited prior art identifies different specific ways for carrying out or achieving that mental process defined at a high level of generality. So, if the cited prior art is "more" than the abstract idea, and the claimed invention is "more" than the cited prior art, the claimed invention must be "significantly more" than the abstract idea, i.e., claimed invention > cited prior art > abstract idea, so claimed invention >> abstract idea.
Examiner firmly disagrees and it is clear that the applicant has a misunderstanding of section 101. The findings under 102 or 103 have no bearing on the findings under 101 (hence different statutory categories). The above argument implies that overcoming all rejections under 102/103 overcome a rejection under 101—This is legally flawed at best. There is no such amalgamation of statutes that would support this argument. Thus, such an argument cannot be remotely considered persuasive. 
As to the improvement argument (e.g. over prior art), the examiner points to MPEP 2106.05(a). MPEP 2106.05(a) recites, at least in part: 
“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology…it is important to note, the judicial exception alone cannot provide the improvement…” 
While it appears that the specification discusses an alleged improvement (e.g. [019]), the claim language does not reflect this alleged improvement and, even if it was found to be reflected in the claim language, which the examiner contends, the improvement, as discussed in the rejection under 101, merely comes from the judicial exception (e.g. abstract idea) alone and the applicant simply appends that judicial exception with phrases such as “by one or more processors” (i.e. a general purpose computer used as a tool to implement the recited abstract idea). 
Thus, additionally, this argument is not persuasive. 

	For any or all of the reason(s) above, applicant’s arguments with respect to the rejection under 35 U.S.C. 101 are not persuasive and the rejection is maintained and updated to reflect the instant amended claim language. 

Applicant's arguments, with respect to 35 U.S.C 112(a) and 112(b) filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant simply submits that “[t]he applicant has amended the claims to correct the errors in response to the Examiner’s rejection…” However, on its face, this is untrue as the instant claim language actually introduces more issues under at least 112(a) and does not solve even the simplest issues under 112(b). 
Thus, applicant’s arguments are unpersuasive and the rejection(s) are maintained. Additionally, due to applicant’s amendments, new ground(s) of rejection are raised (see below). 

Applicant's arguments, with respect to 35 U.S.C 102 filed 06/15/2022 have been fully considered but they are not persuasive. 
Actually, even though the examiner rejected 10-13 and 15 under 102 using prior art of record, Alizadeh, the applicant provided NO arguments regarding the rejection under 102. For at least this reason, the rejection under 102 is maintained and updated to reflect the instant claim language. 

Applicant's arguments, with respect to 35 U.S.C 103 filed 06/15/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the present invention provides the nodes in different shapes and colors or patterns based on the type of node…and shows the connections as a positive or negative with more than one plus or minus sign based on the sentiment and value”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claims 1-2, 5-9, 10-15, 16, 18, and 20-24 is objected to because of the following informalities:  
The examiner notes that a majority of the claims have grammatical and typographical issues; too many to name all of the issues. The examiner respectfully suggests that the applicant go through each and every claim to correct the grammatical issues. 
	 
	Claim 16 recites, at least in part: “A CPU…” While it is understood that “CPU”, in the context of the claim, appears to refer to a Central Processing Unit, the examiner suggests amending the claim such that the first time the term “CPU” is used, it is fully spelled out so that its meaning is clearly understood. That is, the examiner suggests that the applicant amend at least Claim 16 to recite, at least in part: “a Central Processing Unit (CPU)…” 
	
Examiner’s Remarks
	The examiner notes at least claim 18. Claim 18 is marked as (Original). However, it contains amendments. Therefore, it instead should be marked (Currently Amended). The examiner notes that this could be seen as an improper reply. However, merely for sake of compact prosecution, the claims will be examined as presented. The examiner respectfully reminds the applicant to mark each claim as appropriate. 
	Additionally, as amended, claim 1 recites, at least in part: 
“selecting, by one or more processors, a subject to be assigned to a node within a cognitive map…”
	The examiner notes the amendment marks. Notably though, the applicant has failed to account for all of the changes made to at least this limitation in at least representative claim 1. 
	The above limitation in original claim 1 recited: 
	“identifying, by one or more processors, a subject matter node, wherein it is determined if the subject matter is pre-existing in a cognitive map”
	The examiner notes the underlined portion of original claim 1. This portion of original claim 1 no longer exists in the amended claim language but is not shown as being stricken. This constitutes an improper reply as not all claim amendments are shown using proper markings. 
	However, the examiner, in the interest of compact prosecution, will examine the claims as presented but strongly reminds the applicant to properly mark all amendments to the claim language in order to ensure a clear record. 

	Provisional Priority Claim Denial:
	Claim 2 as currently amended recites, at least in part: 
“…a set of non-exogenous nodes, where nodes which are not connected to the set of non-exogenous nodes within a predetermined degree of relationship are removed from the cognitive map graphical representation…” 
	This functionality of removing certain nodes based on a predetermined degree of relationship appears to be supported by Paragraph [085] of the instant as-filed specification, which recites, at least in part: 
	“…For improving the visualization of the massively generated FCM/CCW 600 and providing the client with a readable and specific visual, the ‘unnecessary’ portions of the map are easily hidden based on the non-exogenous nodes 603, the nodes which directly (or indirectly to a predetermined degree of relationship) connected to the non-exogenous node(s) 603. The ‘unnecessary’ nodes are hidden, as they may not represent topics or matter which are relevant or of interest to the client…” 
	As can be seen, the above portion of the as-filed specification appears to give at least implicit support for the features claimed in at least claim 2. 

	However, these features as supported by [085] are not supported in the provisional application of the instant application (62/785,823). In fact, neither the claims nor the specification filed as part of the provisional application support the feature of at least hiding unnecessary portions of the cognitive map. 
	Therefore, the priority claim for at least the features of claim 2, as amended, are denied. Therefore, the effective filing date for the features claimed in at least claim 2 is set at the instant non-provisional filing date of 11/21/2019.
	If the applicant believes that this provisional claim denial is in error, the examiner respectfully requests the applicant to point to specific paragraphs within the provisional application (62/785,823) where support exists for the “hidden” features. 
	The examiner further notes that claim 12 and claim 20 recite similar subject matter and therefore, similarly, the provisional priority claim is denied for at least these claims as well. 

Claim contingency: 
	At least Claims 1, 5, 8, 9, 10, and 16 contain contingent limitations. For example, at least representative Claim 1 recites, at least in part:
…if it is determined that the subject is not existing in the cognitive map in the form of a node…”
MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
As can be seen, the above noted limitation(s) are indeed contingent and thus the Broadest Reasonable Interpretation (BRI) does NOT require the conditions being met (e.g. a subject matter node not pre-existing). 
However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claim 3, as well as any other claim that contains a contingent clause, such that the functional language is positively recited. 

Claim Interpretation: 
Claim 2 recites: 
Wherein the manipulation of the cognitive map further comprises, selecting, by one or more processors, a set of non-exogenous nodes, wherein nodes which are not connected to the set of non-exogenous nodes within a predetermined degree of relationship are removed from the cognitive map graphical representation.
While believed to be at least implicitly supported (e.g. [085]) (applicant did not provide pertinent paragraph numbers in the response) and definite, the examiner would like to clarify the BRI of the claim language above. Specifically, when the claim language recites “…are removed from the cognitive map graphical representation…”, the examiner, under BRI in light of the specification has interpreted this claim element as the use of any means by which some nodes are hidden or otherwise not visible in the graphical representation. 
Paragraph [085] provides the BRI as set forth by the examiner: 
“…For improving the visualization…the ‘unnecessary’ portions of the map are easily hidden based on the non-exogenous nodes 603, the nodes which are directly (or indirectly to a predetermined degree of relationship) connected to the non-exogenous node(s) 603. The ‘unnecessary’ nodes are hidden, as they may not represent topics or matters which are relevant or of interest to the client. However, these ‘unnecessary’ nodes are still used in the calculation of the node states, but may not be necessary for the visual representation of the nodes 603…” 
As can be seen, from at least the above portion of the specification, the above claim element is interpreted as any means by which a portion of the cognitive map is hidden based on some degree of relationship between nodes. 
For clarity of record, the examiner additionally notes that amended claim 12 will also be interpreted as encompassing similar subject matter to that of Claim 2. 

Claim 9 recites: 
“wherein if it is determined that the content of the source material is not novel, adjusting, by one or more processors, a relationship between a node with the source material and other nodes”
While believed to be implicitly supported and definite, the examiner clarifies the BRI of this claim. 
In particular, original claim 3 (now cancelled), recited: 
“Wherein if it is determined that the subject matter is pre-existing in the cognitive map, adjusting, by one or more processors, a node related to the subject matter.”
Claim 9, as amended, under BRI in light of the specification appears to encompass similar subject matter and functionality of original claim 3 and thus is interpreted as such.  
The term “manipulating”, “manipulated”, “manipulate”, etc. 
Throughout the amended claim language, the above term(s) are used. However, the specification does not contain the word “manipulating” or its variants. Additionally, the applicant has not pointed to pertinent paragraphs where such language is at least implicitly supported. 
Therefore, for at least the reason(s) above, the term “manipulate” and its variants as used throughout the instant claim set are interpreted under BRI in light of the specification as any means by which a cognitive map and/or its components are changed, modified, or otherwise generated. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-9, 10-15, 16, 18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis of Claim 1: 
Revised Step 2A: Does the claim(s) recite an abstract idea? 
	YES, Claim 1 recites an abstract idea. Specifically, the claim(s) recite(s) the following limitations: 
Selecting, by one or more processors, a subject to be assign to a node within a cognitive map. 
This limitation is considered part of the abstract idea. Specifically, the functionality of “selecting…a subject to be assigned to a node within a cognitive map” is considered a mental process. That is, “selecting” is merely a simple observation performed by a human. 
The examiner further notes that a “cognitive map” is also nothing more than a mental process which can be performed using nothing more but a pencil and a piece of paper. In prior art of record, “Expert-Based and computational methods for developing a fuzzy cognitive map” (NPL 2010), Stach, the author, recites on Pg. 7 Section 2.1: “Expert-based development of Fuzzy cognitive maps relies entirely on human expertise and domain knowledge. The relatively simple model representation makes it possible to simply manually draw the graph that corresponds to an FCM using only a pencil and a sheet a paper.” 
This limitation, however, does include the additional element of “by one or more processors”. However, under Step 2A Prong 2, the additional element of “by one or more processors” does NOT integrate the abstract idea into a practical application because such language merely amounts to using a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)). Because at least this limitation recites an additional element which does NOT integrate the abstract idea into a practical application, it must further be considered under Step 2B (see below). 
incorporating, by one or more processors, a subject matter node into the cognitive map if it is determined that the subject is not existing in the cognitive map in the form of a node
This limitation is considered part of the abstract idea because the functionality encompassed by “incorporating” is nothing more than a mental process. That is, using nothing more than a pencil and piece of paper, a human could, for example, create a new node (e.g. by drawing a circle or similar shape) and draw lines indicating its relationship to other nodes within the cognitive map. Additionally, creating that node based on a conditional (e.g. “…if it is determined…”) further recites a mental process as this is a simple observation, evaluation or judgement. 
The examiner notes that this limitation recites the same additional feature of “by one or more processors” as the preceding limitation and fails to integrate the abstract idea into a practical application for similar reasons. 
The examiner notes merely for purposes of brevity, the additional element of “by one or more processors” that is recited in each of the limitations of at least Claim 1 should be understood as failing to integrate the abstract idea into a practical application but the full analysis will be omitted. 
Analyzing, by one or more processors, a corpus of literature to identifying a relationship between the subject matter node and a subject of each of the pre-existing nodes
This limitation is considered part of the abstract because the functionality encompassed by “analyzing…a corpus of literature to identifying a relationship between the subject matter node and a subject of each of the pre-existing nodes is nothing more than a mental process. That is, under step 2A and under BRI of the claim language, “analyzing” is simply a human performing a simple evaluation, observation, or judgement on “a corpus of literature” (e.g. reading books, watching videos, looking a pictures, etc.) to determine if some subject has a relationship to another subject. And, as noted from the Stach reference above, such a relationship could be simply notated using nothing more than a pencil and a piece of paper (e.g. by drawing a line between two concepts).  
establishing, by one or more processors, at least one relationship between the subject matter node and a set of pre-existing nodes within the cognitive map
This limitation is considered part of the abstract idea because the functionality encompassed by “establishing” is nothing more than a mental process. That is, a human could reasonably determine that some relationship between two events or concepts exists. And, as noted from the Stach reference above, such a relationship could be simply notated using nothing more than a pencil and a piece of paper (e.g. by drawing a line between two concepts).  
categorizing, by one or more processors, the subject matter node as an exogenous or a non-exogenous node
This limitation is considered part of the abstract idea because the functionality encompassed by “categorizing” is nothing more than a mental process. That is, a determination that a node is either an exogenous or a non-exogenous node is nothing more than a human performing a simple observation or evaluation. 
Manipulating, by one or more processors, a graphical representation of the cognitive map, wherein a novel cognitive map is formed.
This limitation is considered part of the abstract idea because the functionality encompassed by “manipulating” is nothing more than a mental process. As noted above, prior art of record, Stach, provides evidence that a Fuzzy Cognitive Map (FCM) can be represented by and drawn by a human using nothing more than a pencil and a piece of paper. 

Step 2B: Does the claim(s) recite additional element that amount to significantly more than the judicial exception? 
	NO, at least Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception. 
	As noted above, Claim 1 recites multiple recitations of “by one or more processors.” Further, as discussed, this additional element does not integrate the abstract idea into a practical application (See MPEP 2106.05(f)). 
	Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use—namely “computers” (See MPEP 2106.05(h)). 
Conclusion:
Because at least Claim 1 recites an abstract idea (e.g. mental process), the additional element(s) do(es) NOT integrate the abstract idea into a practical application (See MPEP 2106.05(f), and at least because the recited additional elements do NOT amount to significantly more than the judicial exception, Claim 1 is NOT patent eligible and thus a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 2:
Claim 2 recites the same abstract idea of Claim 1 and thus is considered part of the abstract idea. Claim 2, however, further recites: “wherein the manipulation of the cognitive map further comprises, selecting, by one or more processors, a set of non-exogenous nodes, wherein nodes which are not connected to the set of non-exogenous nodes within a predetermined degree of relationship are removed from the cognitive map graphical representation.” However, this limitation, additionally recites a mental process. 
For example, a human could observe a portion or choose a portion (e.g. select a portion) of the cognitive map to draw, using a pencil and a piece of paper. Furthermore, this selection could be informed by a simple observation of a certain non-exogenous nodes and using a simple observation to compare a degree of relationship to another node.
	Much like Claim 1 above, Claim 2 recites the additional element of “by one or more processors.” Similarly, this additional element does NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception for at least the reasons given above with respect to Claim 1. Therefore, Claim 2 is NOT patent eligible and is similarly rejected under 35 U.S.C. 101. 
Analysis of Claim 5:
Claim 5 recites the same abstract idea of Claim 1 and thus is considered part of the abstract idea. Claim 5, however, further recites: “identifying, by one or more processors, if an exogenous node has a direct relationship with another exogenous node and if the direct relationship has a positive or negative effect on the exogenous node.” However, this limitation, additionally recites a mental process. 
For example, the above determination is nothing more than a simple judgement, observation, or evaluation. That is, a human could reasonable identify if some outside force has an impact (positive or negative) on another outside force (e.g. identifying a cause and effect relationship).  
	Much like Claim 1 above, Claim 5 recites the additional element of “by one or more processors.” Similarly, this additional element does NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception for at least the reasons given above with respect to Claim 1. Therefore, Claim 5 is NOT patent eligible and is similarly rejected under 35 U.S.C. 101. 

Analysis of Claim 6:
Claim 6 recites the same abstract idea of Claim 1 and thus is considered part of the abstract idea. Claim 6, however, further recites: “…further comprising, analyzing, by one or more processors a corpus of literature to identify a subject.” However, this limitation, additionally recites a mental process. 
For example, a human could reasonably perform an evaluation or observation on an article and determine what subject matter exists. Then, using a pencil and a piece of paper write down, or remember what subject matter the article contained.   
Much like Claim 1 above, Claim 6 recites the additional element of “by one or more processors.” Similarly, this additional element does NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception for at least the reasons given above with respect to Claim 1. Therefore, Claim 6 is NOT patent eligible and is similarly rejected under 35 U.S.C. 101.


Analysis of Claim 7:
Claim 7 recites the same abstract idea of Claim 1 and thus is considered part of the abstract idea. Claim 7, however, further recites: “collecting, by one or more processors, a plurality of source materials to compile the corpus of literature” However, this limitation, additionally recites a mental process. 
For example, a human could reasonably read and understand multiple (e.g. a plurality) of articles and remember or otherwise write with a pencil and a piece of paper the subject matter contained within each article.
Much like Claim 1 above, Claim 7 recites the additional element of “by one or more processors.” Similarly, this additional element does NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception for at least the reasons given above with respect to Claim 1. Therefore, Claim 7 is NOT patent eligible and is similarly rejected under 35 U.S.C. 101.
Analysis of Claim 8:
Claim 8 recites the same abstract idea of Claim 7 and thus is considered part of the abstract idea. Claim 8, however, further recites: “processing, by one or more processors, the source material to determine if content of the source material is novel to the corpus of literature.” However, this limitation, additionally recites a mental process. 
For example, under the Broadest Reasonable Interpretation of the claim language, the functionality encompassed by “processing” is nothing more than a simple evaluation, judgement, or observation of a source material (e.g. article). That is, a human could reasonably read and understand an article in order to make an evaluation or observation about the article’s subject matter and determine if the content of that article is “new” when compared to the rest of the source material (e.g. corpus of literature). 
Much like Claim 7 above, Claim 8 recites the additional element of “by one or more processors.” Similarly, this additional element does NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception for at least the reasons given above with respect to Claim 1. Therefore, Claim 8 is NOT patent eligible and is similarly rejected under 35 U.S.C. 101.
Analysis of Claim 9:
Claim 9 recites the same abstract idea of Claim 8 and thus is considered part of the abstract idea. Claim 9, however, further recites: “wherein if it is determined that the content of the source material is not novel, adjusting, by one or more processors, a relationship between a node associated with the source material and other nodes.” However, this limitation, additionally recites a mental process. 
For example, determining if content of the source material is not novel is nothing more than a simple evaluation, judgement, or observation. 
Additionally, the functionality encompassed by “adjusting” is simply a human applying trivial mathematical operations and performing an evaluation based on pre-existing relationships. 
Much like Claim 8 above, Claim 9 recites the additional element of “by one or more processors.” Similarly, this additional element does NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception for at least the reasons given above with respect to Claim 1. Therefore, Claim 9 is NOT patent eligible and is similarly rejected under 35 U.S.C. 101.

	The examiner notes that Claim 10 recites similar subject matter to that of Claim 1. Therefore, for similar reasons, Claim 10 recites an abstract idea and thus is NOT patent eligible. Additionally, Claim 11 recites similar subject matter as Claim 9 and thus is similarly patent ineligible. Similarly, Claim 12 recites similar subject matter to that of Claim 2 and thus is similarly patent ineligible. Claim 13 recites similar subject matter to that of Claim 5 and the “generating” limitation of Claim 10 and thus is similarly patent ineligible. 
Analysis of claim 14:
	Claim 14 recites the same abstract idea of Claim 10 and thus is considered part of the abstract idea of Claim 10. Claim 14, however, further recites: “identifying, the different types of nodes in the visual representation of the cognitive map, wherein the exogenous nodes are distinguished from the non-exogenous nodes”. However, this limitation recites a mental process. 
	That is, identifying is nothing more than a simple judgement, evaluation, or observation which a human could perform mentally and/or with a pencil and a sheet of paper. 
	Additionally, the functionality encompassed by “distinguished” is nothing more than a mental process which a human could perform with a pencil and a sheet of paper (e.g. color one node different from another node). 
Therefore, Claim 14 is NOT patent eligible and is similarly rejected under 35 U.S.C. 101.
	Analysis of Claim 15: 
Claim 15 recites the same abstract idea of Claim 10 and thus is considered part of the abstract idea of Claim 10. Claim 15, however, further recites: “…receiving knowledge and information developed by one or more subject matter expert in associated with the subject matter of the source material.” 
This limitation is considered an additional element. However, under Step 2A Prong 2 and Step 2B the functionality encompassed by the limitation is nothing more than insignificantly extra-solution activity (MPEP 2106.05(g)) (e.g. mere data gathering). 
Therefore, Claim 15 is NOT patent eligible and is similarly rejected under 35 U.S.C. 101.
Analysis of Claim 16: 
Claim 16 recites similar subject matter to that of Claim 1 and Claim 10 and thus is patent ineligible for similar reasons. However, Claim 16 further recites, at least in part: “…wherein the at least one causal relationship is determined based [sic] machine learning models to identify relationships between the topics of the nodes…” The phrase “…is determined based machine learning models…” is considered an additional element. However, at least because it is recited at such a high-level of generality, this limitation does NOT integrate the abstract idea into a practical application nor does it amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). 
	 Analysis of Claim 18: 
	Claim 18 is dependent on Claim 16 and therefore recites the same abstract idea as Claim 16. Claim 18, however, further recites “…program instructions to identify the causal relationship between each connected node, wherein the causal relationship is either positive or negative, wherein the causal relationship is identified through a machine learning model...” 
	Claim 18 has similar language to that of Claim 13 and at least Claim 5. Therefore, claim 8 is patent ineligible for similar reasons. Additionally, as stated with respect to Claim 16, the additional element “…through a machine learning model…” does not integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception. The examiner refers to reasons given above with respect to the similar recitation in claim 16.  
	Thus, Claim 18 is not patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
	Analysis of Claim 20: 
	Claim 20 depends on Claim 16 and therefore recites the same abstract idea as claim 16. However, Claim 20 further recites “…wherein the selected set of the plurality of nodes is based on at least one non-exogenous node and at least one degree of relationship between the at least on non-exogenous node and the nodes in the cognitive map.” 
	This limitation is considered an additionally element. That is, under Step 2A prong 2 and Step 2B selected some set of nodes based on a non-exogenous node and at least one degree of relationship… is insignificant extra-solution activity (e.g. merely selecting a particular data source or type of data to be manipulated) (MPEP 2106.05 (g)). 
	Therefore Claim 20 is not patent eligible and a rejection under 101 is appropriate. 
	Analysis of Claim 21: 
	Claim 21 depends on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 21, however, further recites “…adjusting, by one or more processors, a score applied to each subject based on analysis of the corpus of literature…”. 
	This limitation, however, further recites a mental process. That is, the functionality encompassed by “adjusting…a score to each subject based on analysis of the corpus of literature” is nothing more than a simple evaluation or judgement. 
	Therefore, Claim 21 is not patent eligible and a rejection under 101 is appropriate. 
	Analysis of Claim 22: 
	Claim 22 depends on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 22, however, further recites “…adjusting, by one or more processors, the relationships between the nodes of the cognitive map based on analysis of the corpus of literature…”. 
	This limitation, however, further recites a mental process. That is, the functionality encompassed by the limitation is nothing more than a simple evaluation or judgement. 
	Therefore, Claim 22 is not patent eligible and a rejection under 101 is appropriate. 
	Analysis of Claim 23: 
	Claim 23 depends on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 23, however, further recites “…analyzing, by one or more processors, the corpus of literature to perform natural language processing to determine activation states of the nodes…”. 
	This limitation, however, further recites a mental process. That is, the functionality encompassed by the limitation is nothing more than a simple evaluation or judgement. 
	Therefore, Claim 23 is not patent eligible and a rejection under 101 is appropriate. 
Analysis of Claim 24: 
	Claim 24 depends on Claim 1 and therefore recites the same abstract idea as claim 1. Claim 24, however, further recites “…analyzing, by one or more processors, the corpus of literature to perform natural language processing to determine a direction and sentiment value of the relationships between the nodes…”. 
	This limitation, however, further recites a mental process. That is, the functionality encompassed by the limitation is nothing more than a simple evaluation or judgement. 
	Therefore, Claim 24 is not patent eligible and a rejection under 101 is appropriate. 

	 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9, 10-15, 16, 18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, at least in part: 
“Analyzing, by one or more processors, a corpus of literature to identifying a relationship between the subject matter node and a subject of each of the pre-existing nodes.” 
The above claim language does not appear to have support within the as-filed specification. 
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported.
In particular, while each term, when considered in a vacuum, may have support, the functionality that is claimed does NOT. That is, at no point, does the specification provide support for the analysis of a corpus of literature which results in the identification of a relationship between some arbitrary subject matter nodes and a subject of each of the pre-existing nodes. 
In fact, the specification only has four (4) instances of the phrase “pre-existing nodes” and simply, at best, recite the original claim language (see paragraph [0006] and [0007]). However, the amended claim language is not supported by the original claim language because the original claim language nor the as-filed specification clearly describe HOW an “analysis” of a “corpus of literature” results in the identification of a relationship. Simply, the specification merely provides for that a relationship between a subject matter node and a pre-existing node is established and that the relationship is relative to the pre-existing node. 
A person of ordinary skill in the art would infer that the amended claim language would require a narrower interpretation which the specification fails to provide. Thus, a rejection under 112(a) for introduction of new matter and lack of written description is appropriate. 
For purposes of examination, the above limitation will be interpreted as encompassing similar functionality and subject matter as the proceeding “establishing” limitation of at least representative claim 1.  
	Claim 1 recites, at least in part: 
	“manipulating, by one or more processors, a graphical representation of the cognitive map, wherein a novel cognitive map is formed.” 
	The above claim language does not appear to have support within the as-filed specification. 
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported.
Specifically, though, the examiner draws attention to the amended word “manipulating”. This term finds no basis in the as-filed specification and thus, on its face, does not have support. Additionally, applicant’s arguments appear to implicitly attempt to distinguish the functionality encompassed by “manipulating” over the original term “generating”. However, the specification does not clearly set forth the alleged distinction because, as stated above, the term “manipulation” does not appear within the as-filed specification. 
Additionally, the examiner draws attention to the phrase “…wherein a novel cognitive map is formed.” Again, at least this phrase does not appear to have support within the as-field specification. As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported.
The term novel is also considered a relative term and thus further requires a rejection under 112(b) (see below). 
For purposes of examination, the above limitation will be interpreted as encompassing any functionality that manipulates, generates, or otherwise alters, updates, or generates any graphical representation of a cognitive map. 

Claim 8 recites, at least in part: 
“processing…the source material to determine if the content of the source material is novel to the corpus of literature…” 
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported and indeed it does not appear the above language is supported. 
Specifically, while “source material” and “corpus of literature” find basis within the as-filed specification, the specification does not appear to support the conditional functionality as claimed and thus, a rejection under 112(a) is appropriate. 

	Claim 16 recites, at least in part: 
	“…program instructions to categorize the node as an exogenous or non-exogenous and the causal relationship between the nodes…” 
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported and indeed it does not appear the above language is supported. 
Paragraph [0006] appears to provide the best support and recites, at least in part: 
“…categorizing, by one or more processors, the subject matter node as an exogenous or a non-exogenous node…” 
However, while this provides support for the categorization of some arbitrary node as “exogenous” or “non-exogenous”, it does NOT provide support for categorizing “…the causal relationship between the nodes…”
Therefore, a rejection under 112(a) is appropriate. 

Claim 18 recites, at least in part: 
“…identify the causal relationship between each connected node…wherein the causal relationship is identified through a machine learning model…” 
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported and indeed it does not appear the above language is supported. 
The best support for the above limitation is paragraph [082] which, at least in part, recites: 
“the generation of the relationship is determined by the cognitive mapping module 406 and the use of the learning technology to determine the association between the nodes…” 
As previously cited, MPEP 2161. 01 (I) recites, at least in part: 
“…in other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed…” 
At best, the above paragraph provides for what the claim claims. But, this claim language nor specification description are recited at such a high level of generality that a person of ordinary skill in the art, based upon the disclosure, would NOT know how the inventor intended the function of using a machine learning model to identify a causal relationship to be performed. Thus, a rejection under 112(a) is appropriate. 

New Claim 21 recites, at least in part: 
“…adjusting, by one or more processors, a score applied to each subject based on analysis of the corpus of literature…” 
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported and indeed it does not appear the above language is supported. 
The term “score” appears twice throughout the specification see [079]. However, this paragraph merely relates to “…adjusting a value or a score applied to the concept…” and as a result, does not support adjust a score of a “subject” based on, and as stated above, an unsupported “analysis of the corpus of literature…” 
Therefore, a rejection under 112(a) is appropriate. 
For purposes of examination, claim 21 will be interpreted as adjusting a score, value, or any value associated with a node based on new or updated knowledge within the cognitive map. 
Claim 22 recites, at least in part: 
“…adjusting, by one or more processors, the relationships between the nodes of the cognitive map based on analysis of the corpus of literature…” 
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported and indeed it does not appear the above language is supported. 
As stated above, while the adjusting of a relationship appears to be at least implicitly supported, this adjustment does not appear to be as a result of an analysis of a corpus of literature and therefore a rejection under 112(a) is appropriate. 
Claim 23 recites, at least in part: 
“analyzing, by one or more processors, the corpus of literature to perform natural language processing to determine activation states of the nodes…” 
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported and indeed it does not appear the above language is supported. 
While the term “natural language processing” appears in the specification (e.g. [0001], [019], and [073]), the functionality claimed as a result of performing natural language processing, (e.g. to determine the activation states of the nodes) does NOT. That is, at no point does the as-filed specification clearly and concisely describe or provide for an analysis of the corpus of literature using natural language processing that results in the determination of the activation states of the nodes as claimed. Thus, a rejection under 112(a) is appropriate. 
Claim 24 recites, at least in part: 
“analyzing, by one or more processors, the corpus of literature to performing natural language processing to determine a direction and sentiment value of the relationships between the nodes.”
As an initial matter, the applicant has failed to provide or refer to paragraph numbers where such language is supported and indeed it does not appear the above language is supported. 
First, the examiner refers to the rejection above with respect to the functionality encompassed by “analysis” of a “corpus of literature”. 
Second, the term “direction” and “sentiment” do not appear within the as-filed specification and it is unclear where the applicant is even alleging support. Therefore, a rejection under 112(a) is appropriate. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, 10-15, 16, 18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims as a whole are replete with issues under 112(b). The examiner respectfully requests the applicant go through each and every claim to appropriately correct issues under 112(b). Below is a non-exhaustive list of issues and at least these issues should be addressed.
At least Claim 1 recites numerous times, and each respective dependent off of 1 also recites, “by one or more processors.” Each instance, except for the first, causes antecedent basis issues because it is unclear whether or not “…by one or more processors” refers to the “one or more processors as claimed in at least Claim 1. Therefore a rejection under 35 U.S.C. 112(b) is appropriate. 
The examiner suggests appropriately amending each instance of “by one or more processors” to instead recite “…by the one or more processors…” 
Claim 1 further recites in the preamble “…for generating a cognitive map…” Then, in the first limitation (e.g. “selecting”), Claim 1 recites “…within a cognitive map…” This recitation of “a cognitive map” causes an antecedent basis issue as it is unclear if “a cognitive map” in the “selecting” limitation is the same as or different from “a cognitive map” as recited in the preamble. 
The examiner suggests amending at least the “selecting” limitation to instead recite “…in the cognitive map…” 
Claim 1 recites “…wherein a novel cognitive map is formed…” The term “novel” is a relative term and neither the claim language nor the specification provides a description of what the applicant intends “novel” to encompass. Because the metes and bounds of the claim language cannot be established the claim is indefinite and a rejection under 112(b) is appropriate.
Claim 5 recites, at least in part: 
“…identifying…if an exogenous node has a positive or negative affect on an exogenous node…” 
There are several issues with Claim 5: 
1. each instance of “an exogenous node” causes an antecedent basis issue with “an exogenous…node” as recited in the “categorizing” limitation of Claim 1. That is, and additionally, it is unclear which node (e.g. a node, the subject matter node, another exogenous node, etc.) is considered “an exogenous node.” 
2. Similarly, it is unclear which of “an exogenous node” is identified. Appropriate correction is required. 
Claim 6 recites, at least in part: 
“…further comprising, analyzing, by one or more processors, a corpus of literature to identify a subject…” 
	1. It is unclear if “a corpus of literature” is the same as or different from “a corpus of literature” as recited in claim 1. 
	2. It is unclear if the “a subject” is the same as the “a subject” as recited in the first limitation of claim 1. 
	3. It is unclear if there are two (2) analyzing steps. That is claim 6 recites “analyzing” and claim 1 recites “analyzing”. It is unclear if these are two distinct steps or part of the same step. 
	For any and all of the reasons above, claim 6 is indefinite and a rejection under 112(b) is appropriate.
	
	Claim 10 recites the term “novel”. As stated above, this term is considered relative and neither the claims nor the specification gives a clear understanding to this term. Therefore, the examiner cannot determine the metes and bounds of the claim language and thus a rejection under 112(b) is appropriate. 
	For purposes of examination, the term “novel” will be interpreted as encompassing any modification to a pre-existing cognitive map or the generation of a cognitive map. 

	Claim 14 recites, at least in part: 
“…wherein the exogenous nodes are distinguished from the non-exogenous nodes…” 
	The terms “the exogenous nodes” and “the non-exogenous nodes” lack antecedent basis and should be appropriately corrected. 
	The examiner suggests that the claim instead recite, at least in part: “wherein exogenous nodes are distinguished from non-exogenous nodes…” 
	The examiner notes that this was a rejection included in the non-final rejection (12/15/2021). However, the applicant has failed to amend claim 14 in such a way that the issues noted above are addressed or present any argument that claim 14 is definite as presented. Therefore, this lack of response constitutes an improper reply. However, merely for the sake of compact prosecution, the examiner respectfully requests the applicant address this issue.  
	Claim 16, like claim 1 and claim 10, recites the relative term “novel”. As stated above, this term is indefinite and therefore a rejection under 112(b) is appropriate. 
	Claim 16 recites, at least in part: 
	“…program instructions to categorize the node as an exogenous of non-exogenous and the causal relationships between the nodes…” 
	This limitation is wholly indefinite. That is, it is unclear what “the node” refers to (e.g. antecedent issue). Additionally, it appears that this limitation is “unfinished” in the sense it does not appear to be complete. 
	For any and all of the above reasons, the claim is indefinite and a rejection under 112(b) is appropriate. 

	Claim 18 recites, at least in part: 
	“…wherein the causal relationship is identified through a machine learning model…” 
	The phrase “a machine learning model” is indefinite because it is unclear if “a machine learning model” refers to the “machine learning models” as claimed in claim 16. Therefore a rejection under 112(b) is appropriate. 

	Claim 20 recites, at least in part: 
“wherein the selected set of the plurality of nodes…” 
	Claim 20 depends on Claim 16. Claim 16 does not recite, explicitly or implicitly, functional language that could be interpreted as selecting a set of nodes. Therefore when claim 20 recites “…the selected set of the plurality of nodes…” Claim 20 lacks antecedent basis. Therefore a rejection under 35 U.S.C. 112(b) is appropriate. 
The examiner notes that this was a rejection included in the non-final rejection (12/15/2021). However, the applicant has failed to amend claim 20 in such a way that the issues noted above are addressed or present any argument that claim 20 is definite as presented. Therefore, this lack of response constitutes an improper reply. However, merely for the sake of compact prosecution, the examiner respectfully requests the applicant address this issue.  
Additionally, claim 20, as amended recites, at least in part: 
“…and the nodes in the cognitive map”. It is unclear which cognitive map is being referred to here. Claim 16, which claim 20 depends on, sets forth “…a cognitive map…” and “…the novel cognitive map…” It is unclear which map claim 20 is operating on. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alizadeh et al. (“Content Analysis using Fuzzy Cognitive Map (FCM)”, NPL 2017)
With respect to Claim 10, Alizadeh teaches a computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: review source material to determine at least one subject which is contained within the source material (Alizadeh Pg. 4 Col. 2 “The purpose of this guideline is to help researchers identify and model, as FCM, the causal relationships explicitly or implicitly conveyed in a text…” Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance, Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” The examiner notes that identifying concepts from articles, publications, or otherwise any other piece of text teaches “review source material to determine at least one subject which is contained within the source material.”). 
analyzing a cognitive map to determine if the at least one subject is pre-existing within the cognitive map (Alizadeh Pg. 5 Col. 1 “Step 2: Consolidate the identical concepts: In this step, the researcher consolidates concepts with different label but essentially identical meaning after considering the context of the sources…” The examiner notes that identifying identical concepts within a fuzzy concept map after considering a context teaches “analyzing a cognitive map to determine if the at least one subject is pre-existing [e.g. identical] within the cognitive map”.).  
incorporating the at least one subject into a cognitive map as a novel node (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” Drawing an FCM which contains the concepts and connections identified in the publications teaches “incorporating the at least one subject into a cognitive map as a novel node”. That is, a node is created for each subject.).
establishing at least one relationship between the novel node and the pre-existing nodes (Alizadeh Pg. 1 Col. 2 describes, generally, what a FCM is and the basic structure of an FCM. In particular though, “Cognitive maps are directed graph structures which represent experts’ knowledge or perception of a complex causal system. Systems are modeled via variables (concepts) and causal connections (edges) in between them. Concepts can have positive or negative impacts on each other. A positive causality between concept C1 and concept C2 means that by increasing or decreasing concept C1, concept C2 would be increased or decreased respectively if no other concepts or edges exist in the system…” The examiner notes that, as evidenced, establishing at least one relationship between at least two concepts is a basic feature of FCM’s. Therefore, because an FCM is drawn (see at least Pg. 5 Col. 1), Alizadeh teaches “establishing at least one relationship between the novel node and the pre-existing node”.).
generating a visual representation of the cognitive map to create a novel cognitive map, wherein the nodes are manipulated based on a node type and relationships are manipulated based on the established relationships (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” 
The examiner notes that creating at least the raw FCM using MentalModeler software and Figure 3 which shows the generated FCM teaches “generating a visual representation of the cognitive map to create a novel cognitive map”.
Additionally, the examiner notes the interpretation given to the unsupported term “manipulated” as noted above in the examiner remarks section. 
The examiner notes that generating a cognitive map that shows each node and its connections teaches “wherein the nodes are manipulated based on a node type and relationships are manipulated based on the established relationships”.).

With respect to Claim 11, Alizadeh teaches wherein it is determined one of the at least one subject matters previously existed in the cognitive map, further comprising, adjusting the node associated with the subject matter and the effect of the node to all connected nodes (Alizadeh Pg. 5 Col. 1 “Step 2” describes that some concepts (e.g. subject matter nodes) may exist that are essentially identical to other concepts; that is they encompass the same concept but have different labels. When this occurs, Alizadeh merges identical concept nodes into one (e.g. See Pg. 5 Col. 2 “Merge: Science intensity”). The examiner notes that “merging” concepts that are essentially identical teaches “wherein it is determined one of the at least one subject matters previously existed in the cognitive map, further comprising, adjusting the node associated with the subject matter…”. That is, “merging” teaches “adjusting”. Additionally, note Pg. 5 Col. 2 “Step 3”. Step 3 describes that there may be concepts that are similar but use inconsistent words. In this case, the system of Alizadeh “renames” these similar concepts such that they have consistent language. An example of this is on Pg. 6 Col. 1 where there are two concepts: Democrats and “right-wing party”. While these two concepts are similar they use inconsistent language. So, Alizadeh renames one of them; for example, “Democrats” are renamed “left-wing party”. The examiner notes that the “merging” and additionally the renaming of concept nodes teaches “wherein it is determined one of the at least one subject matters previously existed in the cognitive map, further comprising, adjusting the node associated with the subject matter”.
Alizadeh Pg. 2 Cols. 1-2 describe how a FCM functions. Note Figure 2 and the connection weights between each concept (C1, C2, C3). Alizadeh continues: “In this example, if concept C1 increases from 0 to 1 (iteration 1), then concept C2 would increase by 0.2 immediately (iteration 2). But it also increases concept C3 by 0.5. Since concept C4 has a negative impact on concept C2 (-0.6), in the next iteration concept C3 would be dropped to -0.3…In general, the value of each concept is calculated based on the value of influencing concepts and the strength of the influence…” The examiner notes that (1) changing the weight of a connection or changing the value of a concept iteratively changes nodes that the particular node effects, and, as seen, this iteration is based on the adjustment (e.g. changing the value of a concept) of a node. Thus, iteratively changing a concept nodes value based on a change in value of another concept node teaches “and the effect of the node to all connected nodes”.).
With respect to Claim 12, Alizadeh teaches wherein the generation of the visual representation of the cognitive map further comprises identifying a predetermined section of the cognitive map to depict based on at least one exogenous node and the nodes which have a relationship with the at least one exogenous node, wherein all other nodes a [sic] removed (Alizadeh Pg.6 c.f. Figure 4. Note the caption which recites “Part of new product development FCM with inconsistent concepts (left) and modified version (right)…” Of importance, note that only a part (e.g. concurrent engineering) is generated or otherwise shown. Necessarily, because only the selected portion of the whole “new product development FCM” is shown, this teaches “wherein the generation of the visual representation of the cognitive map further comprises identifying a predetermined section of the cognitive map based on at least one exogenous node and the nodes which have a relationship with the at least one exogenous node, wherein all other nodes a removed”.).
With respect to Claim 13, Alizadeh teaches depicting, the relationship between the depicted nodes of the cognitive map, wherein the relationship is either positive or negative and depicting nodes based on a node type (Aizadeh c.f. at least Figure 4, note the depicted “+” and “-“ in the connections between two concepts. The depiction of these symbols teaches “depicting, the relationship between the depicted nodes of the cognitive map, wherein the relationship is either positive or negative”.
Alizadeh Pg. 9 Col. 1 “The other technique to investigate potential gaps is to look for recievier-only concepts with no outbound relationships that are not the objective of the study. For instance in the human resource FCM shown in Figure 9, four receiver-only concepts are highlighted…” The examiner notes that highlighting “receiver-only concepts” (e.g. a node type) teaches “…and depicting nodes based on a node type”.).
With respect to Claim 15, Alizadeh teaches receiving knowledge and information developed by one or more subject matter expert in association with the subject matter of the source material (Alizadeh Pg. 1 Col. 2 describes, generally, what a FCM is and the basic structure of an FCM. In particular though, “Cognitive maps are directed graph structures which represent experts’ knowledge or perception of a complex causal system. Systems are modeled via variables (concepts) and causal connections (edges) in between them. Concepts can have positive or negative impacts on each other. A positive causality between concept C1 and concept C2 means that by increasing or decreasing concept C1, concept C2 would be increased or decreased respectively if no other concepts or edges exist in the system…” Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” The examiner notes that extracting or otherwise identifying concepts and connections from input publications (e.g. source material) and/or the fact that cognitive maps are representative of an “expert’s knowledge or perception of a complex causal system” teaches “receiving knowledge and information developed by one or more subject matter expert in association with the subject matter of the source material”.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
Claims 1-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh et al. (“Content Analysis using Fuzzy Cognitive Map (FCM)”, NPL 2017) in view of Hobbs et. al. (“Fuzzy Cognitive Mapping as a tool to define management objectives for complex ecosystems”, NPL 2002). 
With respect to Claim 1, Alizadeh teaches A computer- implemented method for generating a cognitive map, comprising: selecting, by one or more processors, a subject to be assigned to a node within a cognitive map (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” The examiner notes that identifying concepts as described in selected publications to use as concepts in a constructed FCM teaches “selecting, by one or more processors, a subject to be assigned to a node within a cognitive map”.). 
incorporating, by one or more processors, a subject matter node into the cognitive map if it is determined that the subject is not existing in the cognitive map in the form of a node (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…”
The examiner notes that because the initial FCM contains all of the concepts mentioned in the selected publications, each of those concepts when introduced as a node in the FCM would be analyzed to determine if it already exists within the FCM as the claim language requires. Additionally, the examiner notes the contingency of this claim limitation. That is, the functionality encompassed by the incorporation of a node is conditional on a concept already or not existing and therefore, under the Broadest reasonable interpretation of the claim language, this functionality is NOT required.).
Analyzing, by one or more processors, a corpus of literature to identifying a relationship between the subject matter node and a subject of each of the pre-existing nodes (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…”
The examiner notes that creating an FCM using the concepts and causal connections identified in the “texts under study” (e.g. corpus of literature) teaches “analyzing, by one or more processors, a corpus of literature to identifying a relationship between the subject matter node and a subject of each of the pre-existing nodes”.
Alizadeh Pg. 1 Col. 2 describes, generally, what an FCM is and the basic structure of an FCM. In particular though, “Cognitive maps are directed graph structures which represent experts’ knowledge or perception of a complex causal system. Systems are modeled via variables (concepts) and causal connections (edges) in between them. Concepts can have positive or negative impacts on each other. A positive causality between concept C1 and concept C2 means that by increasing or decreasing concept C1, concept C2 would be increased or decreased respectively if no other concepts or edges exist in the system…” 
establishing, by one or more processors, at least one relationship between the subject matter node and a set of pre-existing nodes within the cognitive map (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…”
The examiner notes that creating an FCM using the concepts and causal connections identified teaches “establishing, by one or more processors, a relationship between the subject matter node and the pre-existing nodes”.
Alizadeh Pg. 1 Col. 2 describes, generally, what a FCM is and the basic structure of an FCM. In particular though, “Cognitive maps are directed graph structures which represent experts’ knowledge or perception of a complex causal system. Systems are modeled via variables (concepts) and causal connections (edges) in between them. Concepts can have positive or negative impacts on each other. A positive causality between concept C1 and concept C2 means that by increasing or decreasing concept C1, concept C2 would be increased or decreased respectively if no other concepts or edges exist in the system…” 
The examiner notes that having causal connections between concepts necessarily means that the relationship(s) between nodes (e.g. concepts) are relative based on one nodes impact on another. Thus, having these connections created and creating the FCM which includes these connections (e.g. relationships) teaches “where the relationship is determined based on the subject matter node relative to the pre-existing nodes”.)
…
Manipulating, by one or more processors, a graphical representation of the cognitive map, wherein a novel cognitive map is formed (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” 
The examiner notes that creating at least the raw FCM using MentalModeler software and Figure 3 which shows the generating FCM teaches “manipulating, by one or more processors, a graphical representation of the cognitive map, wherein a novel cognitive map is formed”.).
Alizadeh, however, does not appear to explicitly disclose: 
categorizing, by one or more processors, the subject matter node as an exogenous or a non-exogenous node. 
Hobbs, however, teaches categorizing, by one or more processors, the subject matter node as an exogenous or a non-exogenous node (Hobbs Pg. 1553 Col. 1 “In FCMs, it is convenient to separate variables into endogenous variables SEi, whose values are calculated by the FCM, and exogenous variables SFk, whose values are fixed by the user…” 
The examiner notes that separating variables into endogenous variables (e.g. non-exogenous nodes) and exogenous variables (e.g. exogenous nodes) teaches “categorizing, by one or more processors, the subject matter node as an exogenous or a non-exogenous node”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the FCM as taught by Alizadeh modified with the separation of exogenous and non-exogenous nodes as taught by Hobbs because doing so would allow each type (e.g. exogenous and non-exogenous node) of node to be analyzed individually in order to obtain which type of node is the most influential. This, in turn, would allow users to make a more informed decision (Hobbs Pg. 1557 Cols. 1-2). 
With respect to Claim 5, the combination of Alizadeh and Hobbs teaches identifying, by one or more processors, if an exogenous node has a direct relationship with another exogenous node and if the direct relationship has a positive or negative affect on the exogenous node (Alizadeh Pg. 1 Col. 2 describes, generally, what a FCM is and the basic structure of an FCM. In particular though, “Cognitive maps are directed graph structures which represent experts’ knowledge or perception of a complex causal system. Systems are modeled via variables (concepts) and causal connections (edges) in between them. Concepts can have positive or negative impacts on each other. A positive causality between concept C1 and concept C2 means that by increasing or decreasing concept C1, concept C2 would be increased or decreased respectively if no other concepts or edges exist in the system…” The examiner notes that applying a positive weight or negative weight to a particular node based on an experts knowledge teaches “identifying, by one or more processors, if an exogenous node has a direct relationship with another exogenous node and if the direct relationship has a positive or negative affect on the exogenous node”.).
With respect to Claim 6, the combination of Alizadeh and Hobbs teaches analyzing, by one or more processors, a corpus of literature to identify a subject (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” The examiner notes that identifying concepts and creating an FCM based on the 69 publications teaches “analyzing, by one or more processors, a corpus of literature to identify a subject”.).
With respect to Claim 7, the combination of Alizadeh and Hobbs teaches collecting, by one or more processors, a plurality of source materials to compile the corpus of literature (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” The examiner notes that identifying concepts from 69 publications teaches “collecting, by one or more processors, a plurality of source material to compile the corpus of literature”.).
With respect to Claim 8, the combination of Alizadeh and Hobbs teaches processing, by one or more processors, the source material to determine if content of the source material is novel to the corpus of literature (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” The examiner notes that identifying concepts from 69 publications teaches “processing, by one or more processors, the source material to determine if content of the source material is novel to the corpus of literature”.).
With respect to Claim 9, the combination of Alizadeh and Hobbs teaches wherein if it determined that the content of the source material is not novel, adjusting, by one or more processors, a relationship between a node associated with the source material and other nodes (Alizadeh Pg. 5 Col. 1 “Step 2” describes that some concepts (e.g. subjects of source material) may exist that are essentially identical to other concepts; that is, they encompass the same concept but have different labels. When this occurs, Alizadeh, merges identifical concept nodes into one (e.g. see Pg. 5 Col. 2 “Merge: Science intensity”). The examiner notes that “merging” concepts that are essentially the same (e.g. not novel) teaches “wherein if it determined that the content of the source material is not novel, adjusting, by one or more processors, a relationship between a node associated with the source material and other nodes”).

With respect to Claim 14, Alizadeh teaches all of the limitations of Claim 10 as discussed above. 
Alizadeh, however, does not appear to explicitly disclose:
Identifying the different type of nodes in the visual representation of the cognitive map, wherein the exogenous nodes are distinguished from the non-exogenous nodes 
Hobbs, however, teaches identifying the different type of nodes in the visual representation of the cognitive map, wherein the exogenous nodes are distinguished from the non-exogenous nodes (Hobbs Pg. 1553 Col. 1 “In FCMs, it is convenient to separate variables into endogenous variables SEi, whose values are calculated by the FCM, and exogenous variables SFk, whose values are fixed by the user…” 
The examiner notes that separating variables into endogenous variables (e.g. non-exogenous nodes) and exogenous variables (e.g. exogenous nodes) teaches identifying the different type of nodes in the visual representation of the cognitive map, wherein the exogenous nodes are distinguished from the non-exogenous nodes”.).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the FCM as taught by Alizadeh modified with the separation of exogenous and non-exogenous nodes as taught by Hobbs because doing so would allow each type (e.g. exogenous and non-exogenous node) of node to be analyzed individually in order to obtain which type of node is the most influential. This, in turn, would allow users to make a more informed decision (Hobbs Pg. 1557 Cols. 1-2).
With respect to Claim 21, The combination of Alizadeh and Hobbs teaches adjusting, by one or more processors, a score applied to each subject based on analysis of the corpus of literature (Alizadeh Pg.2 Col. 2 “In general, the value of each concept [e.g. “score”] is calculated [e.g. adjusted] based on the value of influencing concepts and the strength of the influence…” Pg.  5 Col. 1 “The raw FCM contains every casual connection between the concepts that are mentioned in the texts under study…” The examiner notes that a person of ordinary skill in the art would infer that because Alizadeh’s FCM is constructed from the text’s under study (e.g. a corpus of literature) and the value of each concept is calculated based on influencing concepts and the connections, the score of a particular concept would be adjusted based on the corpus of literature as the claim requires.). 
With respect to Claim 22, the combination of Alizadeh and Hobbs teaches adjusting, by one or more processors, the relationships between the nodes of the cognitive map based on analysis of the corpus of literature (Alizadeh Pg. 7 Col. 1 “In FCM Figure 6, 14 isolated graphs are recognized, which can potentially be connected to another concept. Connecting isolated graphs is a learning process: The researchers need to investigate if the literature or other data source have already established the existence of connections between graphs.” The examiner notes that creating or removing connections (e.g. adjusting the relationships) between concepts based on “investigating the literature” (e.g. analyzing the corpus of literature) teaches “adjusting, by one or more processors, the relationships between the nodes of the cognitive map based on analysis of the corpus of literature”.).
With respect to Claim 23, the combination of Alizadeh and Hobbs teaches analyzing, by one or more processors, the corpus of literature to perform natural language processing to determine activation states of the nodes (As an initial matter, the examiner notes the rejection under 112(a);
Alizadeh Pg.2 Col. 2 “In general, the value of each concept [e.g. “score”] is calculated [e.g. adjusted] based on the value of influencing concepts and the strength of the influence…” Pg.  5 Col. 1 “The raw FCM contains every casual connection between the concepts that are mentioned in the texts under study…” The examiner notes that a person of ordinary skill in the art would infer that because Alizadeh’s FCM is constructed from the text’s under study (e.g. a corpus of literature) and the value of each concept (e.g. activation state) is calculated based on influencing concepts and the connections, the activation states of a particular concept would be determined based on the corpus of literature as the claim requires.).
With respect to Claim 24, the combination of Alizadeh and Hobbs teaches analyzing, by one or more processors, the corpus of literature to perform language processing to determine a direction and sentiment value of the relationships between the nodes (As an initial matter the examiner notes the rejection under 112(a); 
Alizadeh Pg. 1 Col. 2 describes, generally, what a FCM is and the basic structure of an FCM. In particular though, “Cognitive maps are directed graph structures which represent experts’ knowledge or perception of a complex causal system. Systems are modeled via variables (concepts) and causal connections (edges) in between them. Concepts can have positive or negative impacts on each other. A positive causality between concept C1 and concept C2 means that by increasing or decreasing concept C1, concept C2 would be increased or decreased respectively if no other concepts or edges exist in the system…” The examiner notes that applying a positive weight or negative weight to a particular node based on an experts knowledge teaches “analyzing, by one or more processors, the corpus of literature to perform language processing to determine a direction and sentiment value of the relationships between the nodes”.).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh et al. (“Content Analysis using Fuzzy Cognitive Map (FCM)”, NPL 2017) in view of Hobbs et. al. (“Fuzzy Cognitive Mapping as a tool to define management objectives for complex ecosystems”, NPL 2002) and further in view Leclerc, Gregoire (“EcoAdapt Working Paper Series No. 2: iModeler manual: a quick guide for fuzzy cognitive modelling”, NPL 2014, hereinafter “Leclerc”). 
With respect to Claim 2, the combination of Alizadeh and Hobbs teaches all of the limitation of claim 1 as discussed above. 
The combination of Alizadeh and Hobbes, however, does not appear to explicitly disclose: 
Wherein the manipulation of the cognitive map further comprises, selecting, by one or more processors, a set of non-exogenous nodes, where nodes which are not connected to the set of non-exogenous nodes within a predetermined degree of relationship are removed from the cognitive map graphical representation

Leclerc, however, teaches wherein the manipulation of the cognitive map further comprises, selecting, by one or more processors, a set of non-exogenous nodes, where nodes which are not connected to the set of non-exogenous nodes within a predetermined degree of relationship are removed from the cognitive map graphical representation (Leclerc Pg. 26 Section 6.2 “…We can change the perspectives of the model and navigate back and forth between them, show or hide levels of detail, use colors and categories to filter and cluster factors. There is also a possibility to see a compressed view of your models (Menu>Preferences), which is extremely useful when single factors are influenced by a bunch of factors which clutter the screen…To put the current central factor back to the middle of the screen you can click/tap this icon on the upper left of the screen. You will notice that clicking/tapping on it the model shows just one level of connections of the central factor. Another click shows two levels and a third click shows all connections…Clicking on this icon (which appears when one click on a given factor) puts it at the center of the screen and reorganize factors (showing hidden levels). This is very useful as many models become very huge and difficult to read: you can literally tell a story around a factor that your viewers can follow far better than it would be possible if you had shown all of the connections at once…” 
The examiner notes that after choosing a particular factor (e.g. exogenous node), the ability to show or hide multiple levels of connections teaches “wherein the manipulation of the cognitive map further comprises, selecting, by one or more processors, a set of non-exogenous nodes, where nodes which are not connected to the set of non-exogenous nodes within a predetermined degree of relationship are removed from the cognitive map graphical representation”.
Additionally see the figure at the top of Pg. 27 which shows possible “view” options including “indirect impacts” and “direct impacts”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the construction of a fuzzy concept map as taught by the combination of Alizadeh and Hobbs modified with the hiding of multiple levels of relationships and respective nodes as taught by Leclerc because “…this is very useful as many models become very huge and difficult to read: you can literally tell a story around a factor that your viewers can follow far better than it would be possible if you had shown all of the connections at once…”

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh et al. (“Content Analysis using Fuzzy Cognitive Map (FCM)”, NPL 2017) in view of Hobbs et. al. (“Fuzzy Cognitive Mapping as a tool to define management objectives for complex ecosystems”, NPL 2002) and further in view of Papageorgiou, Elpiniki (“Methods and Algorithms for Fuzzy Cognitive Map-based Modeling”, NPL 2014, hereinafter “Papageorgiou”). 
With respect to Claim 16, Alizadeh teaches A system comprising:  Page 31 of 33KEMA19.US.U.001a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to review source matter, wherein the source matter has at least one topic  (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…Step 2: Consolidate the identical concepts. In this step, the researcher consolidates concepts with different labels but essentially identical meaning after considering the context of the sources…For instance, the concept Exploration and the concept Exploratory Innovation in Figure 3 have the same meaning but are capture as different concepts since they originated from different sources or sections of text. They are therefore merged into the term Exploratory Innovation, which was chosen as the final concept label because it was the more specific term of the two…” The examiner notes that observing that the concepts Exploration and Exploratory Innovation in the created FCM teach “program instructions to review source matter, wherein the source matter has at least one topic …” The examiner additionally notes that identifying the concepts that are described in a variety of sources from which a FCM is created also teaches “program instructions to review source matter, wherein the source matter has at least one topic …”)
program instructions to determine if the topic is previously identified within a cognitive map as a node, wherein the map is comprised of a plurality of nodes related to individual topics(Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…Step 2: Consolidate the identical concepts. In this step, the researcher consolidates concepts with different labels but essentially identical meaning after considering the context of the sources…For instance, the concept Exploration and the concept Exploratory Innovation in Figure 3 have the same meaning but are capture as different concepts since they originated from different sources or sections of text. They are therefore merged into the term Exploratory Innovation, which was chosen as the final concept label because it was the more specific term of the two…” The examiner notes that observing that the concepts Exploration and Exploratory Innovation in the created FCM teaches “program instructions to determine if the topic is previously identified within a cognitive map as a node, wherein the map is comprised of a plurality of nodes related to individual topics” 
Further, observing that at least the above two concepts are similar and therefore should be merged teach “…program instructions to determine if the topic is previously identified within a cognitive map as a node, wherein the map is comprised of a plurality of nodes related to individual topics”
Further, creating an FCM consisting of 173 concepts and 145 connections teaches “wherein the map is comprised of a plurality of nodes related to individual topics…”).
Program instructions to incorporate a node into the cognitive map, wherein the node is associated with the novel topic (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” The examiner notes that creating a FCM which contains the concepts identified within the texts’ being studied teaches “Program instructions to incorporate a node into the cognitive map, wherein the node is associated with the novel topic”.).
Program instructions to establish at least one causal relationship between the novel node and the rest of the nodes within the cognitive map…(Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…”
The examiner notes that creating an FCM using the concepts and causal connections identified teaches “program instructions to establish at least one causal relationship between the subject matter nodes and the plurality of nodes, where the casual relationship is determined based on the topic of the subject matter node and the topics of the plurality of nodes”.
Alizadeh Pg. 1 Col. 2 describes, generally, what a FCM is and the basic structure of an FCM. In particular though, “Cognitive maps are directed graph structures which represent experts’ knowledge or perception of a complex causal system. Systems are modeled via variables (concepts) and causal connections (edges) in between them. Concepts can have positive or negative impacts on each other. A positive causality between concept C1 and concept C2 means that by increasing or decreasing concept C1, concept C2 would be increased or decreased respectively if no other concepts or edges exist in the system…” 
The examiner notes that having causal connections between concepts necessarily means that the relationship(s) between nodes (e.g. concepts) are relative based on one nodes impact on another. Thus, having these connections created and creating the FCM which includes these connections (e.g. relationships) teaches “program instructions to establish at least one causal relationship between the subject matter nodes and the plurality of nodes, where the casual relationship is determined based on the topic of the subject matter node and the topics of the plurality of nodes”.)
…
program instructions to generate a graphical representation of the cognitive map (Alizadeh Pg. 5 Col. 1 “The raw FCM contains every causal connection between concepts that are mentioned in the texts under study, using the terminology of the texts’ authors. For instance Figure 3 shows a raw FCM of exploitative and exploratory innovations, as they are described in 69 selected publications on organizational theory. This raw map, which consists of 173 concepts and 145 connections, was drawn using the MentalModeler software…” 
The examiner notes that creating at least the raw FCM using MentalModeler software and Figure 3 which shows the generating FCM teaches “generating, by one or more processors, a graphical representation of the cognitive map”.).
Alizadeh, however, does not appear to explicitly disclose: 
Program instructions to categorize the subject matter node as an exogenous of a non-exogenous node, wherein the determination is based on the at least one causal relationship between the subject matter node and the plurality of nodes. 
wherein the at least one causal relationship is determined based machine learning models to identify relationships between the topics of the nodes
Hobbs, however, teaches program instructions to categorize the node as an exogenous or non-exogenous and the causal relationship between the nodes (Hobbs Pg. 1553 Col. 1 “In FCMs, it is convenient to separate variables into endogenous variables SEi, whose values are calculated by the FCM, and exogenous variables SFk, whose values are fixed by the user…” 
The examiner notes that separating variables into endogenous variables (e.g. non-exogenous nodes) and exogenous variables (e.g. exogenous nodes) teaches “program instructions to categorize the node as an exogenous or non-exogenous and the causal relationship between the nodes”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the FCM as taught by Alizadeh modified with the separation of exogenous and non-exogenous nodes as taught by Hobbs because doing so would allow each type (e.g. exogenous and non-exogenous node) of node to be analyzed individually in order to obtain which type of node is the most influential. This, in turn, would allow users to make a more informed decision (Hobbs Pg. 1557 Cols. 1-2). 
	The combination of Alizadeh and Hobbs, however, does not appear to explicitly disclose: 
wherein the at least one causal relationship is determined based machine learning models to identify relationships between the topics of the nodes
Papageorgiou, however, teaches wherein the at least one causal relationship is determined based machine learning models to identify relationships between the topics of the nodes (Papageorgiou Pg. 14 Section 6 “Learning Algorithm for FCMs” “The learning approaches for FCMs are concentrated on learning the connection matrix E, i.e. causal relationships (edges), and their strength (weights) based either on expert intervention and/or on the available historical data…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuzzy cognitive map as taught by the combination of Alizadeh and Hobbs modified with the learning of the causal relationships by a machine learning model as taught by Papageorgiou because this would allow the FCM to be optimized and therefore increase a user’s ability to make inferences based on the data inputted (Papageorgiou Pg. 16 Section 6.2). 

With respect to Claim 18, the combination of Alizadeh, Hobbs, and Papageorgiou teach program instructions to identify the causal relationship between each connected node, wherein the causal relationship is either positive or negative…(Alizadeh Pg. 1 Col. 2 describes, generally, what a FCM is and the basic structure of an FCM. In particular though, “Cognitive maps are directed graph structures which represent experts’ knowledge or perception of a complex causal system. Systems are modeled via variables (concepts) and causal connections (edges) in between them. Concepts can have positive or negative impacts on each other. A positive causality between concept C1 and concept C2 means that by increasing or decreasing concept C1, concept C2 would be increased or decreased respectively if no other concepts or edges exist in the system…” The examiner notes that applying a positive weight or negative weight to a particular node based on an experts knowledge teaches “program instructions to identify the causal relationship between each connected node, wherein the causal relationship is either positive or negative”.)
…wherein the causal relationship is identified through a machine learning model (Papageorgiou Pg. 14 Section 6 “Learning Algorithm for FCMs” “The learning approaches for FCMs are concentrated on learning the connection matrix E, i.e. causal relationships (edges), and their strength (weights) based either on expert intervention and/or on the available historical data…”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh et al. (“Content Analysis using Fuzzy Cognitive Map (FCM)”, NPL 2017) in view of Hobbs et. al. (“Fuzzy Cognitive Mapping as a tool to define management objectives for complex ecosystems”, NPL 2002) and further in view of Papageorgiou, Elpiniki (“Methods and Algorithms for Fuzzy Cognitive Map-based Modeling”, NPL 2014, hereinafter “Papageorgiou”) and further in view of Obiedat et al. (“A novel semi-quantitative Fuzzy Cognitive Map model for complex systems for addressing challenging participatory real life problems”, NPL 2016). 
With respect to Claim 20, the combination of Alizadeh, Hobbs, and Papageorgiou teach all of the limitations of Claim 16 as described above. 
The combination of Alizadeh, Hobbs, and Papageorgio, however, do not appear to explicitly disclose: 
wherein the select set of the plurality of nodes is based on at least one non-exogenous node and at least one degree of relationship between the at least one non-exogenous node and the nodes in the cognitive map



Obiedat, however, teaches wherein the select set of the plurality of nodes is based on at least one non-exogenous node and at least one degree of relationship between the at least one non-exogenous node and the nodes in the cognitive map (Obiedat Pg. 104 Col. 2 Algorithm 2. Note Steps A-D. Specifically, in order to condense an FCM, Obiedat identifies the nodes at the lower level that belong to at least two groups gi and gj at the higher level (e.g. a more general FCM). In Step D, “select from Grpij the nodes in both gi and gj groups that at least one non-zero connection value and reassign new credibility weight to each node…” 
The examiner notes that selecting of a number of nodes based on those nodes that have at least one non-zero connection value teaches “wherein the select set of the plurality of nodes is based on at least one non-exogenous node and at least one degree of relationship between the at least one non-exogenous node and the nodes in the cognitive map”. That is by selecting a node in which the value is reassigned or changed, the nodes selected are non-exogenous nodes and further because the selection is based on a non-zero connection value, the selection must be based on “the degree of relationship”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the FCM generation as taught by the combination of Alizadeh, Hobbs, and Papageorgiou modified with the selection of particular nodes as taught by Obiedat because this selection of nodes would result in a simpler FCM. This resulting simpler FCM allows for easier insight into different scenarios, thus improving a user’s experience (Obiedat Pg. 105 Col.1). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Kim, Jieun et al. “Futuristic data-driven scenario building: Incorporating text mining and fuzzy association rule mining into fuzzy cognitive map”, NPL 2016. Note especially section 2.1.2 and Fuzzy Association rule mining (FARM), section 2.3. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126